                    Case
                  Case    20-2327, Document
                       1:20-cv-00834-LAK    49, 11/25/2020,
                                         Document   20 Filed2982006,
                                                              11/25/20Page1
                                                                        Pageof11of 1
                                                                                                    N.Y.S.D. Case #
                                                                                                    20-cv-0834(LAK)

                               UNITED STATES COURT OF APPEALS
                                          FOR THE
                                       SECOND CIRCUIT

                At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
        Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
        25th day of November, two thousand twenty.

        ________________________________

         Mahmud Abouhalima,
                                                            ORDER
                                                                                                     Nov 25 2020
                      Petitioner - Appellant,
                                                            Docket No. 20-2327
         v.

         United States of America,

                   Respondent - Appellee.
         ________________________________

               Appellant, pro se, moves to stay the appeal until the district court issues a ruling on his
        pending Fed. R. Civ. P. 59(e) motion filed on August 13, 2020.

                IT IS HEREBY ORDERED that the motion to stay is GRANTED. The appeal shall be
        held in abeyance pending the district court’s ruling on the Rule 59(e) motion. See Fed R. App. P.
        4(a)(4).


                                                              For the Court:

                                                              Catherine O’Hagan Wolfe,
                                                              Clerk of Court




CERTIFIED COPY ISSUED ON 11/25/2020
